Citation Nr: 0324912	
Decision Date: 09/25/03    Archive Date: 10/02/03

DOCKET NO.  00-18 735	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUE

Entitlement to service connection for a claimed innocently 
acquired psychiatric disorder.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

L. Cryan, Counsel




INTRODUCTION

The veteran had active service from July 1989 to July 1993.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a June 2000 rating decision by the RO.  

In June 2002 and April 2003 Memorandums, the Board determined 
that additional development of the record was necessary prior 
to the issuance of a decision on the merits.  The additional 
development was undertaken at the Board pursuant to authority 
granted by 67 Fed. Reg. 3,099, 3,104 (January 23, 2002), 
since codified at 38 C.F.R. § 19.9(a)(2).  



REMAND

The veteran asserts that his current depressive disorder is 
due to his experiences during the Persian Gulf War.  

The veteran's claim was denied by rating decision dated in 
June 2000 and the veteran timely appealed that determination.  

In June 2002, the Board undertook additional development on 
the issue of service connection for claimed psychiatric 
disorder, pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. § 
19.9(a)(2)).  

As part of the development, the veteran was scheduled for a 
VA examination to determine the nature and likely etiology of 
the claimed psychiatric disorder.  

Additional medical records were obtained, but the veteran 
failed to report to the scheduled examination.  Thereafter, a 
letter was submitted to the Board indicating that he was 
unable to appear for the scheduled VA examination due to a 
family emergency and requested that the examination be 
rescheduled.  

In light of the veteran's request, the Board undertook 
additional development of the record in April 2003, pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  As part of 
the development, the veteran was to be scheduled for another 
VA examination.  

Importantly, during the pendency of the Board's additional 
development, but prior to the scheduling of the VA 
examination, the Federal Circuit recently decided the case of 
Disabled American Veterans v. Sec'y of Veterans Affairs, 327 
F.3d 1339 (Fed. Cir. 2003), which interprets the VCAA to 
require that the veteran must be provided with notice of up 
to one year to provide any additional evidence to 
substantiate the claim on appeal.  In addition, the case 
essentially invalidated the Board's development regulations.  

As such, the Board notes that the RO has not had an 
opportunity to review the case based on all the evidence of 
record.  

Moreover, the Board still finds that the veteran should be 
afforded a VA examination to determine the current nature and 
likely etiology of the veteran's claimed innocently acquired 
psychiatric disorder.  

Because of this recent Federal Circuit decision, a remand in 
this case is required to afford the veteran proper due 
process.  Disabled American Veterans v. Sec'y of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  See also Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 
114 Stat. 2096, 2096-2099 (2000) (codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, 5107).  

In addition, because the RO has not yet considered whether 
any additional notification or development action is required 
under the VCAA, it would be potentially prejudicial to the 
veteran if the Board were to proceed to issue a decision at 
this time.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VA 
O.G.C. Prec. Op. No. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  

Accordingly, the case is REMANDED for the following action:

1.  In light of the Federal Circuit's 
decision in Disabled American Veterans v. 
Sec'y of Veterans Affairs 327 F.3d 1339 
(Fed. Cir. 2003), the RO must undertake to 
review the veteran's claims in light of 
the additional evidence added to the 
record pursuant to the Board's 
development.  The RO in this regard must 
ensure that all notification and any 
additional development action required by 
the Veterans Claims Assistance Act of 2000 
are completed.  

2.  The veteran should be afforded a VA 
psychiatric examination to determine the 
nature and likely etiology of the claimed 
psychiatric disorder.  The examiner must 
be provided with the claims file for 
review prior to the examination.  Based on 
his/her review of the record, the examiner 
should opine as to the likelihood that the 
veteran currently has an innocently 
acquired psychiatric disability due to 
disease or injury that was incurred in or 
aggravated by service.  A complete 
rationale for all opinions expressed must 
be provided.  

3.  Following further adjudication, if any 
benefit sought on appeal remains denied, 
then the veteran and his representative 
should be provided with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response thereto.  

Thereafter, the case should be returned to the Board for the 
purpose of appellate disposition, if in order.  

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.  


	                  
_________________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge,
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  



